DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-9, 11, 13-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,658,272 to Hasson.	As to claim 1, Hasson discloses a locking mechanism for a surgical access port, the locking mechanism comprising: a lock base (402’”, Figure 11) having an aperture configured to receive the surgical access port (instrument support structure, 400, depicted in Figure 8); and a locking member (504) having an opening configured to receive the surgical access port (Figure 11); wherein the locking member is configured to rotate relative to the lock base into a locked position to secure the surgical access port when inserted into fascia (Cap 504 is threaded into the base 402’” to captively hold the connector 404’” in its operative position on the base 402’”, Column 10, lines 57-65).	As to claim 3, Hasson discloses the locking mechanism further comprising a ball (connector, 404’”) configured to fix a rotational orientation of the surgical access port in the locked position (Figure 11).	As to claim 4, Hasson discloses the locking mechanism wherein the ball (404’”) has an opening configured to receive the surgical access port (not depicted in the embodiment of Figure 11, but connector 404’” has a throughbore (424, Figure 9)).	As to claim 5, Hasson discloses the locking mechanism wherein the ball (connector 404’”) is received between the lock base (402’”) and the locking member (504, Figure 11). 	As to claim 6, Hasson discloses the locking mechanism wherein the locking member is configured to compress the ball in the locked position (the connector 404’” is pressed positively against the receptacle surface so that it is thereby fixed, Column 10, lines 61-63). 	As to claim 8, Hasson discloses the locking mechanism wherein the lock base (402’”) has a frustoconical inner surface at least partially supporting the ball (Figure 11).	As to claim 9, Hasson discloses the locking mechanism wherein the lock base comprises a central ring defining at least one screw thread or ramp (inner thread of 402’”), and the locking member comprises at least one snap or finger received in the at least one screw thread or ramp to enable relative rotation (Figure 11 and Column 10, lines 57-65). 	As to claim 11, Hasson discloses a surgical access port assembly comprising: a surgical access port, and a locking mechanism comprising: a lock base (402’”) having an aperture configured to receive the surgical access port; and a locking member (504) having an opening configured to receive the surgical access port, wherein the locking member (504) is configured to rotate relative to the lock base (402’”) into a locked position to secure the surgical access port when inserted into fascia (Column 10, lines 57-65).	As to claim 13, Hasson discloses the locking mechanism further comprising a ball (connector, 404’”) configured to fix a rotational orientation of the surgical access port in the locked position (Figure 11).	As to claim 14, Hasson discloses the locking mechanism wherein the ball (404’”) has an opening configured to receive the surgical access port (not depicted in the embodiment of Figure 11, but connector 404’” has a throughbore (424, Figure 9)).	As to claim 15, Hasson discloses the locking mechanism wherein the ball (connector 404’”) is received between the lock base (402’”) and the locking member (504, Figure 11). 	As to claim 16, Hasson discloses the locking mechanism wherein the locking member is configured to compress the ball in the locked position (the connector 404’” is pressed positively against the receptacle surface so that it is thereby fixed, Column 10, lines 61-63).	As to claim 18, Hasson discloses the locking mechanism wherein the lock base (402’”) has a frustoconical inner surface at least partially supporting the ball (Figure 11).	As to claim 19, Hasson discloses the locking mechanism wherein the lock base comprises a central ring defining at least one screw thread or ramp (inner thread of 402’”), and the locking member comprises at least one snap or finger received in the at least one screw thread or ramp to enable relative rotation (Figure 11 and Column 10, lines 57-65).	As to claim 20, Hasson discloses a method of securing a surgical access port to fascia with a locking mechanism having a lock base and a locking member, the method comprising: receiving the surgical access port (instrument support structure, 400, depicted in Figure 8) in an aperture of the lock base (402’”) and an opening of the locking member (504); inserting the surgical access port into the fascia; and rotating the locking member relative to the lock base into a locked position to secure the surgical access port (Column 10, lines 57-65). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,7, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,658,272 to Hasson.	As to claim 2, Hasson discloses the locking mechanism further comprising an adhesive on the lock base to secure the lock base to the fascia. In a separate embodiment, Hasson discloses the locking mechanism further comprising an adhesive (490, 492) on the lock base (402’) to secure the lock base to the fascia (Figure 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the locking mechanism further comprising an adhesive on the lock base to secure the lock base to the fascia to give greater stability to the support structure on the tissue (Column 10, lines 45-48). 	As to claim 7, Hasson discloses locking mechanism as claimed, but fails to disclose wherein the ball includes at least one slit that is compressed in the locked position. It is well known in the art that circumferential slits would allow for optimal compression of the ball. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ball with at least one slit that is compressed in the locked position to increase the surface area of the compression of the ball. 	As to claim 12, Hasson discloses the surgical access port assembly as claimed except wherein the locking mechanism further comprises an adhesive on the lock base to secure the lock base to the fascia. In a separate embodiment, Hasson discloses the locking mechanism further comprising an adhesive (490, 492) on the lock base (402’) to secure the lock base to the fascia (Figure 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the locking mechanism further comprising an adhesive on the lock base to secure the lock base to the fascia to give greater stability to the support structure on the tissue (Column 10, lines 45-48).	As to claim 17, Hasson discloses locking mechanism as claimed, but fails to disclose wherein the ball includes at least one slit that is compressed in the locked position. It is well known in the art that circumferential slits would allow for optimal compression of the ball. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ball with at least one slit that is compressed in the locked position to increase the surface area of the compression of the ball.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 10, Hasson fails to disclose the locking mechanism wherein the lock base comprises a tab, the locking member comprises a lock tab, and the locking member is configured to rotate relative to the lock base into an unlocked position when the tab and the lock tab are squeezed together.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783